Title: From James Madison to Elkanah Watson, 18 March 1825
From: Madison, James
To: Watson, Elkanah


        
          Dear Sir
          Montpellier Mar. 18 18[25]
        
        I have recd. your letter of the 8th instant accompanied by your communications to Mr. Skinner on the subject of a National Board of Agriculture.
        I have never taken into particular consideration, the expediency or the best plan of such an Institution; being among those who do not view it as within the powers vested in the General Government. If the power existed, Mr. Skinner is probably right in supposing the public mind not yet prepared for the exercise of it. The experiments making in several of the States ⟨wil⟩l doubtless throw light on the Utility of Agricultural Boards instituted & endowed by Public Authority; and it is to be wished that the experiments may be fairly & sufficiently made.
        Tho’ not concurring in the opinion you entertain, I do full justice to the patriotic zeal of which you have given such steady proofs, in behalf of the Art which more than any other is the basis of individual comfort & of national prosperity.
        I thank you for the Neapolitan Cabbage seed kindly spared from your small stock. Proper use will be made of it, with a view both to its preservation & its diffusion. Be pleased to accept my thanks & my friendly respects
        
          James Madison
        
      